Citation Nr: 9926692	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  92-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The case was previously before the Board in August 1994, it 
was remanded for service and private medical records, 
examination of the veteran and medical opinions.  The 
requested development was completed.  In May 1997, the Board 
denied various claims including a claim for service 
connection for post traumatic stress disorder (PTSD).  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In January 1999, the Court granted 
a motion to vacate the Board's PTSD decision and remanded the 
PTSD issue to the Board.  The other appeals were dismissed.  


REMAND

In its May 1997 decision, the Board noted that the most 
recent examination of August 1995 concluded with the examiner 
expressing the opinion that the veteran's experiences in 
World War II had not caused his psychiatric illness.  
Nevertheless, the Joint Motion for Remand asserted that the 
medical reports were not sufficient because they did not 
contain express findings that the veteran did not have PTSD.  
This Board Member notes that the joint motion failed to 
inform the Court that the record included the statement from 
a professional that the experiences of WWII did not cause the 
psychiatric illness.  This record was referenced in the 
decision of the Board.

The case is REMANDED to the RO for the following:  

1.  The claims folder should be reviewed 
by a board of three (3) examiners.  Each 
should review the claims folder.  However, 
a unified report should be submitted.  

Each examiner should express an opinion as 
to whether the veteran has PTSD.  

a.  If he does not have PTSD the report 
should clearly state that he does not have 
PTSD.  The statement of an alternative 
diagnosis in not sufficient.  

2.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  See 
Colayong v. West, No. 97-1178 (U.S. Vet. 
App. Aug. 17, 1999).  

3.  The RO shall review the joint motion 
and comply with every element in the 
joint motion.

Following completion of these actions, the RO should review 
the claim for service connection for PTSD.  In accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



